

Exhibit 10.33


THIS AMENDMENT AND SETTLEMENT AGREEMENT is made on May, 31 - 2020


BETWEEN:


(1)COTY MANAGEMENT B.V., a private limited liability company incorporated under
the laws of the Netherlands, having its registered seat in Amsterdam, the
Netherlands, and its office address at Schiphol Boulevard 393 Toren B, 1118 BJ
Schiphol, the Netherlands, hereinafter: the Company; and


(2)PIERRE DENIS, born on XXXX of XXXX, hereinafter: the Executive;


The Company and the Executive together referred to as the Parties and each of
them individually as the Party.


WHEREAS:


a)the Executive entered into the employment of the Company on 1 May 2020 based
on an employment agreement signed by the Executive on 5 May 2020 pursuant to
which the Executive would perform the position of Chief Executive Officer of
Coty Inc. (CEO) with effect from 1 June 2020 the (Employment Agreement) and a
Confidentiality, non- competition and non-solicitation agreement (RCA) (both
attached as Annex 1);


b)the Parties have agreed that the Executive will not take up the position of
CEO but instead render advisory services, as described in Annex 2 to this
agreement, to the Company and companies affiliated with the Company (together
the Group) until 30 June 2021;


c)the Parties therefore wish to amend the Employment Agreement and to agree upon
the terms of termination thereof with effect from 30 June 2021;


d)the Parties emphasize that the reason for termination is not an urgent cause
(dringende reden) as referred to in article 7:678 of the Dutch Civil Code, and
that the initiative to amend and to terminate the employment has been taken by
the Company;


e)the Parties have discussed the terms and conditions of the Executive’s
engagement with the Company and the Group until the Termination Date (as defined
below) and the termination thereof and wish to hereby record their agreement in
this respect in writing; and


f)by concluding this agreement, the Parties intend to reach a comprehensive
settlement.


1




--------------------------------------------------------------------------------







IT HAS BEEN AGREED AS FOLLOWS:


1.The employment between the Company and the Executive will terminate by mutual
consent with effect from 30 June 2021 (the Termination Date).


Amendment of the Employment Agreement


2.With effect from the signing date of this agreement until the Termination Date
the Executive will provide services to the Company and the Group described in
Annex 2 and such other services as may be agreed between the Company and the
Executive (the Services). The place of work will be determined from time to time
in consultation between the Parties. The Parties agree that clauses 1 and 2 of
the Employment Agreement are hereby amended accordingly.


3.The Executive will continue to be entitled to his salary and holiday allowance
and benefits (including car allowance, pension and health insurance) as per the
Employment Agreement as a compensation for the Services rendered.


4.The Executive will not participate in the Annual Performance Plan referred to
in clause 4.1 of the Employment Agreement or, be entitled to the equity based
rights referred to in clauses 4.4 up to and including 4.10 of the Employment
Agreement.


5.The Parties have agreed as follows with respect to the sign-on bonus
entitlement of the Executive. Ultimately by 30 June 2020, the Executive will be
granted an award of shares of Class A Common Stock, representing a value of
US$4,000,000 (four million U.S. dollars), calculated as being a number of shares
Class A Common Stock equal to US$ 4,000,000 divided by the 30-day average stock
price prior to the date of grant (the Shares). The Shares will be placed in a
blocked account in the name of the Executive for a period of 12 months from the
date of grant. The Executive will not, during the lock up period, be entitled to
sell any of the Shares with the exception of a number of Shares with a value
equal to the applicable tax and social security liabilities due by the Executive
in relation to the grant. During the lock up period, the Executive may not, for
example by means of option contracts, avoid or reduce the risks connected with
the non-transferability of the Shares. Clause 5 (Claw Back) of the Employment
Agreement will apply to the grant.


6.For the purpose of clause 7 of the RCA, Competing Entity and Competitive
Activities are deemed to be limited to the entities belonging to the Kering
Perfumes & Cosmetics division, L’Oréal and Estée Lauder group of companies and
their activities respectively.


2




--------------------------------------------------------------------------------



7. Clause 13 (Termination) of the Employment Agreement and clause 12 of the RCA
are superseded by the terms of this agreement.


8. Unless expressly provided in this agreement, all other terms of the
Employment Agreement (including the terms of the RCA as defined in the
Employment Agreement which the Executive hereby accepts by signing this
agreement), will remain unchanged and will continue to apply. The Parties agree
that the Executive is not required to accept a request by the Company or the
Group to lead major carve-out or transformation projects and, therefore, a
refusal by the Executive to that effect will not cause the Executive to act in
violation of his obligations under the Employment Agreement (as amended by this
agreement) or the RCA.


Termination provisions


9. By signing this agreement, the Executive stands down or resigns, as the case
may be, with immediate effect from all other employment and/or all corporate
positions he holds with the Company and/or the Group (including his position as
member of the Board of Coty Inc.), such as supervisory and management board
positions, and all other positions that the Executive holds in his capacity as
representative of the Company or the Group, like memberships to branch
organisations, without cancelling the membership of the relevant members of the
Company or the Group to those organisations. The Executive undertakes to sign
such documentation and to take such actions as may be required to give effect to
the foregoing.


10. Upon termination of the Executive’s position on the Board of Coty Inc, in
accordance with clause 9 hereof, of the 7,808 Restricted Stock Units (RSUs)
granted to the Executive on 15 November 2019, 7,188 RSUs will vest in accordance
with the terms of the Plan (based on an Applicable Fraction (as defined in the
relevant plan) of 336/365) and the remaining RSUs will be immediately forfeited
and cancelled.


11. The Executive will continue to carry out his duties diligently until the
Termination Date.


12. Ultimately on the Termination Date, and provided that the Executive has
complied and will continue to comply with all of the obligations following from
this agreement and the Employment Agreement, the Company will pay to the
Executive a severance payment equal to one times the annual base salary
(including holiday allowance) amounting to US$ 1,2000,000 gross (the Severance
Payment). The Severance Payment is deemed to include any compensation to which
the Executive may be entitled in relation to the termination of his employment,
including but not limited to any transition payment (transitievergoeding) as
referred to in article 7:673 of the Dutch Civil Code, compensation for any part
of the applicable notice period not having been observed, and compensation for
loss of income and benefits of whatever nature relating to the employment or any
other positions held by the Executive with the Group, including the termination
thereof, such as entitlements


3




--------------------------------------------------------------------------------



arising from the use of company property and contributions to private insurance
and pension arrangements. The Severance Payment will be paid to the Executive in
the Netherlands, less taxes and social security premiums. In case of violation
by the Executive of the non-disparagement obligations of clause 16 hereof, the
confidentiality obligations following from this agreement and/or the obligations
under the RCA after payment of the Severance Payment, the Executive will at the
Company’ first request, be required to pay an amount equal to the Severance
Payment to the Company.


13. Within one month after the termination of the Executive’s employment with
the Company, the Company will effect a normal final payment (eindafrekening),
subject to the provisions of this agreement. The Executive will be deemed to
have taken up all accrued outstanding holidays in the period up to the
Termination Date.


14. The Executive confirms that subject to the terms of this agreement, he has
no further claims with regard to any incentive compensation and/or share based
benefits for any past or future period against the Company and/or the Group, the
controlling shareholders and/or their ultimate beneficial owners.


15. Ultimately on the Termination Date, the Executive will return to the Company
and/or any other party designated by the Company all property of the Company
and/or the Group, and all other items made available to him by or on behalf of
the Company and/or the Group in connection with the performance of his job,
including, but not limited to: company car, smartphone, tablet, laptop, other
computer equipment, any and all files, software and diskettes, credit cards,
keys, documents, papers, records, notes, agenda, memoranda, plans, calendars,
and other books and records of any kind and nature whatsoever containing
information concerning the Company and/or the Group, their customers or
operations. The Executive herewith confirms that he will not retain copies of
any such property or other materials. The Executive confirms that he will in the
period up to the Termination Date use any such company property in line with the
rules and procedures applicable within the Company and/or the Group in that
respect.


16. The Executive confirms that he will not disclose, divulge, or communicate
any negative or damaging information about the Company and/or the Group, the
controlling shareholders and/or their ultimate beneficial owners.


17. The Executive will keep strictly secret and confidential the existence and
contents of the termination paragraphs of this agreement, as well as any other
information relating to the settlement or the termination of the Employment
Agreement, unless vis-à-vis the Executive’s civil partner or legal advisor or in
case this would be required for the proper implementation of this agreement or
as a result of a legal obligation to disclose such information or unless with
prior written consent of the Company and where it concerns the official agreed
communication on the Executive’s departure.


4




--------------------------------------------------------------------------------



18. Any confidentiality, intellectual property, non-compete, non-solicitation
and non- poaching undertakings as agreed upon between the Executive and the
Company and/or the Group in the Employment Agreement and /or the RCA, will
remain in full force after the Termination Date in accordance with their terms
and including the penalties agreed in case of violation. The Executive confirms
that the Severance Payment in clause 12 hereof provides a reasonable
compensation for these undertakings as meant in article 7:653, subsection 5 of
the Dutch Civil Code.


19. The Executive confirms that he will change any social media profiles
(LinkedIn, Facebook, Twitter and any other relevant media being applicable)
ultimately at the Termination Date, so that is unambiguously clear that the
Executive is no longer employed by the Company or the Group. In addition, the
Executive shall ensure that the information provided in any of his social media
profiles concerning his employment with the Company is accurate, including but
not limited to the position, tasks and responsibilities and the duration of the
employment.


20. Subject to the provisions of this agreement, the Executive hereby grants the
Company and/or the Group full and final discharge as regards any rights or
claims he may have towards them following from his employment and/or any other
positions he holds with the Company and/or the Group, or the termination
thereof.


21. If the Executive becomes incapacitated for work before the Termination Date,
this does not change the arrangements made in this agreement. If the Executive
becomes ill prior to the Termination Date or within four weeks after the
Termination Date, the Executive shall immediately report this to the Company in
writing and provide his contact details. The Executive will be obliged to (i)
report to the company doctor upon first request, (ii) at all times provide his
full cooperation to applicable reintegration obligations, and (iii) provide the
Company with all information which it needs to submit to the Executive Insurance
Agency (UWV) or other relevant authorities in this respect. If the Executive
does not comply with the applicable reintegration obligations, the right of
continued payment of wages shall cease. If the Executive is eligible for benefit
under the Dutch Sickness Benefit Act (Ziektewet) or Work and Income (Capacity
for Work) Act (WIA) or the Return to Work (Partially Disabled Persons)
Regulations (WGA), the Executive must strictly comply with the rules and
regulations in respect of sickness and incapacity for work as issued by the UWV.


22. All amounts payable under this agreement are gross amounts. The Executive
will bear all wage tax and income tax, as well as any employee social security
contributions due in relation to all the amounts payable and benefits granted
under this agreement and indemnify and hold harmless the Company and any company
of the Group for all these taxes and premiums payable in respect of such
amounts.
5




--------------------------------------------------------------------------------



23. This agreement constitutes a settlement agreement
(vaststellingsovereenkomst) in accordance with Article 7:900 and further of the
Dutch Civil Code. The Parties to this agreement irrevocably waive their right to
seek rescission and/or annulment of this agreement, it being understood that
this will not prevent the Company from summarily dismissing the Executive prior
to the Termination Date based on an urgent cause as meant in article 7:678 of
the Dutch Civil Code in which case the Executive will no longer be entitled to
any financial right under this agreement with the exception of his regular
salary and benefits until the last day of his employment. Notwithstanding the
above, the Executive has the right to within two weeks after the date of this
agreement, revoke his agreement to this settlement in accordance with article 7:
670b, subsection 2 of the Dutch Civil Code by means of a written statement to
the Company to that effect.


24. This agreement represents the entire understanding and agreement reached
between the Parties in respect of the termination of the Executive’s employment
and corporate position(s) with the Company and/or the Group. This agreement
supersedes all previous agreements, both oral and in writing, including
correspondence, in relation to such subject matters. Modifications and/or
amendments to this agreement shall only be valid if agreed in writing between
the Parties.


25. This agreement shall be governed by and construed in accordance with the
laws of the Netherlands.


26. All disputes arising out of or in connection with this agreement shall be
submitted in the first instance to the competent court in Amsterdam.


In witness whereof this agreement was executed in duplicate and signed by the
Parties:






For Coty Management B.V. : For acceptance:












/s/ Jaap Bruinsma
image013.jpg [image013.jpg]    /s/ Pierre Denis
Name: Jaap Bruinsma Pierre Denis
Date: May 31, 2020 Date: May 31, 2020


6




--------------------------------------------------------------------------------



Annex 1 Employment Agreement and RCA


7




--------------------------------------------------------------------------------



Annex 2: Description of Services




Under the Employment Agreement, the Executive will provide services as Senior
Advisor to the Board of Coty Inc., covering, amongst others, the following:


•Strategic advice re the strategy of the Luxury division
•Strategic advice re the strategy of the Consumer Beauty division
•M&A / Business Development : facilitate introduction with potential
partners/players in the industry
•Talent advisory : help to identify and approach key talents to reinforce Coty
capabilities
•Such other advice as agreed between the Parties in consultation.
8

